Order, Supreme Court, New York County, entered August 11, 1971, unanimously reversed, in the exercise of discretion and by reason of forum non conveniens, without costs and without disbursements; the motion to vacate the attachment and dismiss the complaint granted; and' the complaint dismissed. This cause of action for property damage arose in Wisconsin, wherein both plaintiff-respondent’s assignor and defendants-appellants are domiciled. Retention of jurisdiction in New York could be justified only on the basis that plaintiff assignee is a New York corporation. The factor of residence alone, however, no longer controls (see Silver v. Great Amer. Ins. Co., 29 N Y 2d 356), and no reason appears here why our courts should be burdened with this piece of imported litigation. Concur — Markewich, J. P., Murphy, McNally, Tilzer and Capozzoli, JJ.